Citation Nr: 0900164	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-30 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for memory loss.  

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for memory loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran's file was 
transferred to the RO in Roanoke, Virginia.  

The veteran indicated in his August 2005 substantive appeal 
(VA Form 9) that he wanted a hearing in this matter; however, 
he withdrew his request by correspondence dated in February 
2008.  See 38 C.F.R. § 20.704(e) (2008).


FINDINGS OF FACT

1.  Competent medical evidence does not indicate that the 
veteran's memory loss is related to his military service.

2.  Memory loss was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
surgical treatment, and was an event reasonably foreseeable 
as the result of the surgical treatment furnished by VA.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
memory loss are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for memory loss are not met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, July 2003 pre-rating and December 2006 post-
rating RO letters collectively notified the veteran and his 
representative of what is needed to establish entitlement to 
service connection for memory loss on a direct basis and 
under 38 U.S.C.A. § 1151, and of VA's responsibilities to 
notify and assist him in his claims.  The letters also 
provided notice that VA would make reasonable efforts to help 
the veteran get evidence necessary to support his claims, 
such as medical records (including private medical records), 
if he gave enough information, and, if needed, authorization, 
to obtain them.  The letters further specified what records 
VA was responsible for obtaining, to include Federal records, 
and the type of records that VA would make reasonable efforts 
to get.  The December 2006 letter also requested that the 
veteran furnish any pertinent evidence in his possession and 
informed the veteran of how VA assigns disability ratings and 
effective dates (in the event that service connection is 
granted), as well as the type of evidence that impacts these 
determinations, consistent with Dingess/Hartman.

After issuance of the December 2006 notice described above, 
and opportunity for the veteran to respond, the March 2007 
and October 2007 supplemental statements of the case (SSOCs) 
reflect readjudication of the claims.  Hence, the veteran is 
not shown to be prejudiced by the timing (or form) of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
The evidence of record includes service treatment records, VA 
and private medical records, records from the Social Security 
Administration, and reports of VA examinations.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  In January 
2007, the veteran indicated that he had no further evidence 
to submit to VA.  See VCAA Notice Response, dated in January 
2007.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).



Entitlement to service connection for memory loss.  

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

Regarding the first Hickson element, current disability, the 
Board acknowledges that a February 2004 VA examination 
resulted in a diagnosis of memory loss.  Accordingly, the 
Board finds that Hickson element (1) has been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the service treatment records fail to reveal any 
complaint, treatment or diagnosis of memory loss during 
service.  Accordingly, Hickson element (2) has not been met 
and the veteran's claim fails on that basis.

With respect to element (3), medical nexus, no competent 
medical nexus exists.  That is, no health care provider has 
attributed the veteran's memory loss to his military service.  
It is clear that in the absence of in-service evidence of 
memory loss a medical nexus opinion would be an 
impossibility.  Cf. Charles v. Principi, 16 Vet. App. 370, 
374 (2002).  The Board points out that the veteran, himself, 
does not contend that his memory loss is related to his 
military service.  Instead, he argues strictly that his 
memory loss is the result of a stroke suffered during surgery 
at a VA facility.  See the veteran's March 2003 claim, his 
September 2004 notice of disagreement, and his June 2005 
typed statement.  This contention is addressed below.  

Accordingly, service connection for memory loss is not 
warranted.  In reaching this determination, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(2005); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for memory loss.

Pertinent Law and Regulations

The veteran filed his § 1151 claim in March 2003.  
Accordingly, the post October 1, 1997 version of the law and 
regulations must be applied.  See VAOPGCPREC 40-97 [all 
Section 1151 claims that were filed after October 1, 1997, 
must be adjudicated under the statutory provisions currently 
in effect, which essentially require a showing of negligence 
or fault on the part of VA].

Under the current version of 38 U.S.C.A. § 1151, compensation 
is awarded for a qualifying additional disability in the same 
manner as if such additional disability was service-
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct, the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under the law 
administered by the Secretary, and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.  Thus, 
to prevail, the veteran must show that his additional 
disability, memory loss, was either an unforeseen event or 
the result of VA negligence; in other words, that VA was at 
fault in causing the veteran's memory loss.

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's, informed consent.  38 C.F.R. § 3.361(d).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Analysis

The veteran argues that he is entitled to compensation under 
38 U.S.C.A. § 1151 for memory loss.  Specifically, the 
veteran asserts that he suffers memory loss as the result of 
a stroke suffered during a surgical procedure at a VA 
facility in February 2000.
In the instant case, the record reflects that the veteran had 
a heart attack and coronary artery bypass graft at a VA 
facility in February 2000 with claims of memory loss one 
month afterwards.  While the resultant memory loss can be 
considered an additional disability for 1151 purposes, VA 
treatment records dated in the days prior to the surgery show 
that the veteran was informed of and consented to the 
possible risks and complications associated with the surgery.  
For example, an entry dated February 11, 2000, reads:

The procedure was explained to the 
patient.  He fully understands the 
indication, benefits and risks, which 
include vascular injury, bleeding, 
myocardial infarction, stroke, 
arrhthymia, and renal failure.  He agrees 
to proceed.  Signed informed consent form 
obtained.  

Entries dated on February 15 and February 16, 2000 show that 
the veteran was again informed of the risks and possible 
complications of surgery and that he understood and wished to 
proceed.  

In addition, a February 2004 VA examiner noted that memory 
loss was a well documented complication of bypass surgery.  
After reviewing the claims file, the VA examiner concluded 
that there was no fault on the part of VA as the memory loss 
was a foreseeable event after surgery.  

The veteran has not submitted any competent medical evidence 
that contradicts the VA examiner's opinion.  That is, the 
veteran has not provided any competent medical opinion as to 
possible fault by VA in causing the veteran's memory loss.  
There has been no negligence, carelessness, lack of proper 
skill or fault on the part of VA implied by the evidence.  In 
fact, a private physician, Dr. J.T., indicated in a June 2005 
memory loss evaluation that the veteran's memory loss was not 
related to veteran's heart surgery.  

Therefore, the only evidence in support of the veteran's 
claim is his own lay statements.  However, the Board notes 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion concerning causation, his lay statements 
are of no probative value in this regard.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

Accordingly, compensation under 38 U.S.C.A. § 1151 for memory 
loss is not warranted.  In reaching this determination, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (2005); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). 


ORDER

Entitlement to service connection for memory loss is denied.  

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for memory loss is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


